Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiew et al. (US 2009/0273096 A1) in view of Leigh et al. (5,764,489) and further in view of EOM et al. (US 2018/0138150 A1)
Regarding Claim 4, Hiew (Fig. 1, 3, 12) discloses an integrated circuit package, comprising: 
a substrate (104);
at least two dies (110-1, 110-2) vertically stacked on each other and the substrate (104) to form a first stack of dies
bond wires (122-2, 124-2) extending between and electrically interconnecting adjacent ones of the at least two dies (110-1, 110-2)  to provide electrical connections and bond wires (126-13; 126-23) extending between and electrically connecting the at 
a redistribution layer assembly (elongated conductors 117, 119) positioned on each of the at least two dies (110-1, 110-2) comprises: 
wherein each redistribution layer (117, 119) provides continuous signal paths in the X and Y dimensions (horizontal width and length dimensions) for the integrated circuit (Fig. 3) 
The Examiner notes that “continuous signal paths” is interpreted as signal path has uninterrupted electrical connection (i.e. no capacitive coupling or transistors on the signal path) 
Hiew does not explicitly disclose that a redistribution layer comprises: a first layer having a signal conductor of a first width and a ground conductor of a second width that differs from the first width; a second layer positioned vertically over the first layer, the second layer having a signal conductor of the first width and a ground conductor of the second width, wherein the signal conductor of the second layer is positioned vertically over the ground conductor of the first layer and the ground conductor of the second layer is positioned vertically over the signal conductor of the first layer; a dielectric layer separating the first layer from the second layer, wherein the first layer and the second layer are positioned on a same surface of each of the dies and the redistribution layer assemblies have a fly by topology.
Leigh (Fig. 3, 4) discloses a redistribution layer assembly comprises:

a second layer (“second layer” See annotated Fig. 4B) positioned vertically over the first layer (“first layer” See annotated Fig. 4B), the second layer having a signal conductor (S) of the first width (width of S)  and a ground conductor (GND) of the second width (width of GND), wherein
the signal conductor (S of second layer) of the second layer is positioned vertically over the ground conductor (GND of first layer) of the first layer and the ground conductor of the second layer (GND of second layer) is positioned vertically over the signal conductor of the first layer (S of first layer); and 
a dielectric layer (18 PCB or dielectric board Claim 2) separating the first layer from the second layer (Fig. 4B) for the purpose of having fan out the power/ground pin traces so that interleaving of the signal traces and power/ground traces results in a 1:1 ratio and the impedance of the signal traces are controlled and the crosstalk between the signal traces is minimized. [column 4, lines 60-68 and column 5, lines 1-8]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an integrated circuit package in Hiew in view of Leigh such that a redistribution layer comprises: a first layer having a signal conductor of a first width and a ground conductor of a second width that differs from the first width; a second layer positioned vertically over the first layer, the second layer having a signal conductor of the first width and a ground conductor of the second width, wherein the signal conductor of the second layer is positioned vertically over the ground conductor of the first layer 
Hiew in view of Leigh does not explicitly disclose the redistribution layer assemblies have a fly by topology.
Eom (Fig. 1) discloses using a fly by topology [0020 and 0022] in order to have semiconductor packages capable of decreasing an input capacitance increasing the operation speed of a memory module through decreasing the input capacitance [0019] and to prevent a signal from being reflected and returned [0020].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an integrated circuit package in Hiew in view of Leigh and Eom such that the redistribution layer assemblies have a fly by topology in order to have semiconductor packages capable of decreasing an input capacitance increasing the operation speed of a memory module through decreasing the input capacitance [0019] and to prevent a signal from being reflected and returned [0020]


Regarding Claim 5, Hiew in view of Leigh and Eom discloses the integrated circuit package of Claim 4, wherein the bond wires (122-2, 124-2) extending between 

Regarding Claim 6, Hiew in view of Leigh and Eom discloses the integrated circuit package of Claim 4, further comprising at least two dies (110-3, 110-4. Fig. 12) vertically stacked on each other to form a second stack of dies (110-3, 110-4).
 
Regarding Claim 7, Hiew in view of Leigh and Eom discloses the integrated circuit package of Claim 6, further comprising a bridge redistribution layer (117, 119 of 100-3 die) for electrically connecting the first stack (110-1, 110-2) with the second stack of dies (110-3, 110-4).

Regarding Claim 10, Hiew in view of Leigh and Eom discloses the integrated circuit package of Claim 4, wherein the integrated circuit package is a memory integrated circuit package [0011 Hiew].

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiew et al. (US 2009/0273096 A1) in view of  Leigh et al. (5,764,489) and further in view of EOM et al. (US 2018/0138150 A1) and  Haba et al. (US 2017/0294410 A1)
Regarding Claim 11, Hiew in view of Leigh and Eom discloses the integrated circuit package of Claim 4, the integrated circuit package is a random access memory integrated circuit package [0003].

Haba (Fig. 29) discloses am integrated circuit package is a dynamic random access memory integrated circuit package [0034 DRAM].for the purpose of providing memory storage array function [0034]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an integrated circuit package in Hiew in view of Leigh and Haba such that the dynamic random access memory integrated circuit package in order to provide memory storage array function [0034].
  
Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments on page 6 concerning Claim 4.
The Examiner notes that prior art of EOM in the same field as the Applicant’s invention as we as prior art of Hiew. See for example 
““The integrated circuit package may be a memory integrated circuit package. In particular, the integrated circuit package may be a dynamic random access memory integrated circuit package.” [0006 of PGPub].
“ FIG. 2A shows a partially exploded perspective view of a memory IC package deploying RDL assemblies in a fly by topology in an exemplary embodiment.” [0008 of PGPub]


The Examiner notes that EOM in relied upon for generally teaching fly-by-topology inside memory device. Therefore, one of ordinary skill in the art at the time of the invention to modify an integrated circuit package in Hiew in view of Leigh such that redistribution layer assemblies inside a memory device have a fly by topology in order to have semiconductor packages capable of decreasing an input capacitance increasing the operation speed of a memory module through decreasing the input capacitance [0019] and to prevent a signal from being reflected and returned [0020].





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891